Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 1 of 34




          EXHIBIT 3

  Inmate Disciplinary Manual
       Date: 08/26/09
    Supercedes: 02/2008




         EXHIBIT 3
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 2 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 001
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 3 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 002
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 4 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 003
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 5 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 004
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 6 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 005
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 7 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 006
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 8 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 007
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 9 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 008
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 10 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 009
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 11 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 010
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 12 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 011
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 13 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 012
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 14 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 013
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 15 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 014
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 16 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 015
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 17 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 016
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 18 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 017
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 19 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 018
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 20 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 019
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 21 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 020
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 22 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 021
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 23 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 022
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 24 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 023
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 25 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 024
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 26 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 025
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 27 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 026
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 28 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 027
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 29 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 028
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 30 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 029
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 31 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 030
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 32 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 031
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 33 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 032
Case 3:16-cv-00670-MMD-CLB Document 55-3 Filed 06/27/19 Page 34 of 34




                                                  MELNIK 670: Def. MSJ Exh. 3 - 033
